DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
	Receipt is acknowledged of a preliminary amendment, filed on 04/28/2021.
Claims 1-14 are pending.
	Claims 4-5, 10-11, and 13-14 have been amended.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/21/2021 and 07/05/2022 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
Figures 16, 17(a) and 17(b) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pressing protrusions on the sealing surface of the ultrasonic horn in claims 5 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it contains 157 words in length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 5 and 11 are objected to because of the following informalities:  
-  claim 5 recites, “wherein pressing protrusions, one is for pressing the first edge…, and the other for pressing a second edge…” is unclear. Examiner suggests amending the claim to recite “ a first and second pressing protrusion, wherein the first pressing protrusion is for pressing the first edge…, and the second pressing protrusion is for pressing a second edge…”
- claim 11 recites, “…are pressed by pressing protrusions…” is unclear. Examiner suggests amending the claim to recite either “…are pressed by a first and second pressing protrusion” OR “…are pressed by a pair of pressing protrusions…”
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7 , 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US2020/0216204 (Ricco) in view of EP 1066951 (Kume).
Regarding claim 1, Ricco discloses a filling packaging machine comprising: 
a tape attachment device (a strip application apparatus; 10) for attaching a sealing tape (sealing strip; 11) to one end of one surface of a web-like packaging material (first longitudinal edge; 19 of longitudinal portion; 27) such that the sealing tape partly protrudes outside the packaging material in the width direction (“sealing strip 11 projecting laterally from longitudinal edge 19”; [0075])(Figure 3); 
a vertical sealing device (pressure assembly exerts mechanical force on overlapping edges 19 and 20 to ensure sealing along seam”; [0064]) for vertically sealing both ends of the web-like packaging material such that they overlap with each other by a predetermined width to form a tubular packaging material (“a control device adapted to at least determine a correct alignment or a misalignment of sealing strip with respect to wed”; [0076]) and to attach a protruding portion of the sealing tape to an inner surface of the tubular packaging material so that it can cover an inner step of the overlapping portion (Figure 2); and 
a lateral sealing device (seals portions 6 – device for sealing not shown in Figures) for laterally sealing the tubular packaging material (Figure 1), filled with contents, at an interval corresponding to the length of one container (“a typical package obtained by packaging machine comprises a pair of transverse seal portions 6, i.e. one seal portion at upper portion of package and another seal portion at a lower portion of package”; [0043]), 
wherein the tape attachment device (a strip application apparatus; 10) attaches a predetermined-width portion of the sealing tape to the one end of the one surface (first longitudinal edge; 19 of longitudinal portion; 27) of the web-like packaging material in such a manner that a first edge of both edges of the sealing tape (sealing strip; 11), which is to be located on an overlapping portion side of the sealing tape when viewed from the inner step of the overlapping portion, will be disposed at a position displaced from an outer step of the overlapping portion when viewed in the thickness direction of the tubular packaging material (see annotated Figure 2 below)(the first edge on the overlapping portion side is displaced from the outer step via the thickness of longitudinal portion 27 when viewed in the thickness direction).
Ricco does not disclose wherein the lateral sealing device including an ultrasonic horn and an anvil which are openably/closably provided on opposite sides of the tubular packaging material, and have sealing surfaces facing each other and extending in a direction perpendicular to the length direction of the tubular packaging material, and having an absorption portion, formed in the sealing surface of one of the ultrasonic horn and the anvil, for absorbing steps formed between the overlapping portion and the other portion.
Kume discloses wherein the lateral sealing device including an ultrasonic horn (horn; 10) and an anvil (opposing jaw; 20) which are openably /closably (Figure 2) provided on opposite sides of the tubular packaging material (tubular packaging material; 11)(Figure 2), and have sealing surfaces facing each other and extending in a direction perpendicular to the length direction of the tubular packaging material (Figure 2), and having an absorption portion (recess; 25)(Figure 11), formed in the sealing surface of one of the ultrasonic horn and the anvil (opposing jaw; 20), for absorbing steps formed between the overlapping portion and the other portion (“the three-ply portion butts against the recess having an arc shape in section after the tubular laminated packaging material has been pressed”; [0027]). Kume further discloses with this arrangement, it is possible to prevent uneven sealing pressure in the longitudinally sealed portion when transversely ultrasonic sealing the tubular laminated packaging material [0029].
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify to lateral sealing device of Ricco to include the horn and anvil with an absorption portion to absorb steps formed in the overlapping portion, doing so would prevent uneven sealing pressure in the longitudinally sealed portion when transversely sealing, as disclosed by Kume.
               
    PNG
    media_image1.png
    569
    535
    media_image1.png
    Greyscale

Regarding claim 4, Ricco, as modified by Kume, discloses the filling packaging machine according to claim 1, Ricco further disclose wherein the sealing tape (sealing strip; 11) has a width which is 1 to 10 times the width of the overlapping portion (the strip 11 completely covers the overlapping portion and extends onto longitudinal portion 31, therefore the strip is at least 1 times the width of the overlapping portion, as shown in Figure 2).
Regarding claim 7, Ricco discloses a manufacturing method for a content filling container, comprising: 
a tape attachment step (via strip application apparatus; 10) for attaching a sealing tape (sealing strip; 11) to one end of one surface of a web-like packaging material (first longitudinal edge; 19 of longitudinal portion; 27) such that the sealing tape partly protrudes outside the packaging material in the width direction (“sealing strip 11 projecting laterally from longitudinal edge 19”; [0075])(Figure 3); 
a vertical sealing step (pressure assembly exerts mechanical force on overlapping edges 19 and 20 to ensure sealing along seam”; [0064]) for vertically sealing both ends of the web-like packaging material such that they overlap with each other by a predetermined width to form a tubular packaging material (“a control device adapted to at least determine a correct alignment or a misalignment of sealing strip with respect to wed”; [0076]) and to attach a protruding portion of the sealing tape to an inner surface of the tubular packaging material so that it can cover an inner step of the overlapping portion (Figure 2); and 
a lateral sealing step (seal portions 6 – device for sealing not shown in Figures) for laterally sealing the tubular packaging material (Figure 1), filled with contents, at an interval corresponding to the length of one container (“a typical package obtained by packaging machine comprises a pair of transverse seal portions 6, i.e. one seal portion at upper portion of package and another seal portion at a lower portion of package”; [0043]), 
wherein the tape attachment step (via strip application apparatus; 10), a predetermined-width portion of the sealing tape (sealing strip; 11) is attached to the one end of the one surface (first longitudinal edge; 19 of longitudinal portion; 27) of the web-like packaging material in such a manner that a first edge of both edges of the sealing tape, which is to be located on an overlapping portion side of the sealing tape when viewed from the inner step of the overlapping portion, will be disposed at a position displaced from an outer step of the overlapping portion when viewed in the thickness direction of the tubular packaging material (see annotated Figure 2 below)(the first edge on the overlapping portion side is displaced from the outer step via the thickness of longitudinal portion 27 when viewed in the thickness direction).
Ricco does not disclose wherein the lateral sealing step includes an ultrasonic horn and an anvil which are openably/closably provided on opposite sides of the tubular packaging material, and have sealing surfaces facing each other and extending in a direction perpendicular to the length direction of the tubular packaging material, and having an absorption portion, formed in the sealing surface of one of the ultrasonic horn and the anvil, for absorbing steps formed between the overlapping portion and the other portion.
Kume discloses wherein the lateral sealing device including an ultrasonic horn (horn; 10)(Figure 2) and an anvil (opposing jaw; 20) which are openably/closably provided on opposite sides of the tubular packaging material (tubular packaging material; 11)(Figure 2), and have sealing surfaces facing each other and extending in a direction perpendicular to the length direction of the tubular packaging material (Figure 2), and having an absorption portion (recess; 25)(Figure 11), formed in the sealing surface of one of the ultrasonic horn and the anvil, for absorbing steps formed between the overlapping portion and the other portion (“the three-ply portion butts against the recess having an arc shape in section after the tubular laminated packaging material has been pressed”; [0027]). Kume further discloses it is possible to prevent uneven sealing pressure in the longitudinally sealed portion when transversely ultrasonic sealing the tubular laminated packaging material [0029].
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify to lateral sealing step of Ricco to include the horn and anvil with an absorption portion to absorb steps formed in the overlapping portion, doing so would prevent uneven sealing pressure in the longitudinally sealed portion when transversely sealing, as disclosed by Kume.
                
    PNG
    media_image2.png
    569
    535
    media_image2.png
    Greyscale

Regarding claim 10, Ricco, as modified by Kume, discloses the manufacturing method for a content filling container according to claim 7, Ricco further discloses wherein the sealing tape (sealing strip; 11) has a width which is 1 to 10 times the width of the overlapping portion (the strip 11 completely covers the overlapping portion and extends onto longitudinal portion 31, therefore the strip is at least 1 times the width of the overlapping portion, as shown in Figure 2).
Regarding claim 13, Ricco, as modified by Kume discloses a content filling container (sealed package; 2)(Figure 1) manufactured by using the filling packaging machine according to claim 1.
Regarding claim 14, Ricco, as modified by Kume discloses a content filling container (sealed package; 2)(Figure 1) manufactured by the method according to claim 7.

Claims 2, 5-6, 8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US2020/0216204 (Ricco) in view of EP 1066951 (Kume) and further in view of US2,406,830 (Haman).
Regarding claim 2, Ricco, as modified by Kume, discloses the filling packaging machine according to claim 1, however neither Ricco nor Kume disclose wherein the tape attachment device attaches a predetermined-width portion of the sealing tape to the one end of the one surface of the web-like packaging material in such a manner that the first edge of the sealing tape will be disposed at a position which is displaced by not less than 0.5 mm from the outer step of the overlapping portion in a direction away from the inner step of the overlapping portion.
Haman discloses wherein a tape attachment device (heated roll; 22) attaches a predetermined-width portion of the sealing tape (tape; 20) to the one end of the one surface of the web-like packaging material in such a manner that the first edge of the sealing tape will be disposed at a position which is displaced from the outer step of the overlapping portion in a direction away from the inner step of the overlapping portion (Figures 5-6). Haman further discloses the tape is sufficiently wide to extend over all the stitches and to a substantial distance laterally thereof (col. 3, lines 37-39). Although Haman does not explicitly state the exact distance the tape extends, it is obvious that a substantial distance would be at least 0.5mm.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify the tape attachment device disclosed by Ricco, as modified by Kume, to extend the length of the tape a substantial distance so that the first edge of the tape is at a position which is displaced by not less than 0.5mm from the outer step. Doing so would provide reinforcement and a cover for the seam, as recognized by Haman (col. 3, lines 9-12).
Regarding claim 5, Ricco, as modified by Kume, discloses the filling packaging machine according to claim 1, however neither Ricco nor Kume disclose wherein pressing protrusions, one is for pressing the first edge of the sealing tape and a portion of the tubular packaging material which overlaps the first edge, and the other for pressing a second edge of the sealing tape opposite from the first edge and a portion of the tubular packaging material which overlaps the second edge, are formed at the corresponding positions on the sealing surface of one of the ultrasonic horn and the anvil.
Haman discloses pressing protrusions (see annotated Figure 5 below), one is for pressing the first edge of the sealing tape (tape; 20) and a portion of the material (portion; 2) which overlaps the first edge (Figure 6), and the other for pressing a second edge of the sealing tape (tape; 20) opposite from the first edge and a portion of the material (portion; 4) which overlaps the second edge (Figure 6).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify the anvil disclosed by Kume to include pressing protrusions for pressing a first edge and second edge of the sealing tape. Doing so, would provide a very strong, bonded, sealed, waterproof joint, as recognized by Haman (col. 3, lines 70-73).

    PNG
    media_image3.png
    426
    504
    media_image3.png
    Greyscale

Regarding claim 6, Ricco, as modified by Kume and Haman, discloses the filling packaging machine according to claim 5, Haman further discloses wherein each pressing protrusion has a ridge-like shape extending in the length direction of the sealing surface (see annotated Figure 5 above).
Haman does not provide dimensions, specifically wherein the pressing protrusions have a length of 1 to 5 mm, a thickness of 0.1 to 0.6 mm, and a protruding height of 0.1 to 0.5 mm. 
However, it would have been an obvious matter of design choice to size the pressing protrusions to be large enough to withstand the pressure applied, while also utilizing minimal space, since such a modification would have involved a mere change in the size of a component. A change is size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1995). In addition, the claimed dimensions of the pressing protrusions would not perform differently that the pressing protrusions in the prior art, and therefore it is not patentably distinct.
Regarding claim 8, Ricco, as modified by Kume, discloses the manufacturing method for a content filling container according to claim 7, however, neither Ricco nor Kume disclose wherein in the tape attachment step, a predetermined-width portion of the sealing tape is attached to the one end of the one surface of the web-like packaging material in such a manner that the first edge of the sealing tape will be disposed at a position which is displaced by not less than 0.5 mm from the outer step of the overlapping portion in a direction away from the inner step of the overlapping portion.
Haman discloses wherein a tape attachment step, (via heated roll; 22) a predetermined-width portion of the sealing tape (tape; 20) is attached to the one end of the one surface of the web-like packaging material in such a manner that the first edge of the sealing tape will be disposed at a position which is displaced from the outer step of the overlapping portion in a direction away from the inner step of the overlapping portion (Figures 5-6). Haman further discloses the tape is sufficiently wide to extend over all the stitches and to a substantial distance laterally thereof (col. 3, lines 37-39). Although Haman does not explicitly state the exact distance the tape extends, it is obvious that a substantial distance would be at least 0.5mm.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify the tape attachment device disclosed by Ricco, as modified by Kume, to extend the length of the tape a substantial distance so that the first edge of the tape is at a position which is displaced by not less than 0.5mm from the outer step. Doing so would provide reinforcement and a cover for the seam, as recognized by Haman (col. 3, lines 9-12).
Regarding claim 11, Ricco, as modified by Kume, discloses the manufacturing method for a content filling container according to claim 7, however neither Ricco nor Kume, disclose wherein in the lateral sealing step, the first edge of the sealing tape and a portion of the tubular packaging material which overlaps the first edge, and a second edge of the sealing tape opposite from the first edge and a portion of the tubular packaging material which overlaps the second edge, are pressed by pressing protrusions formed at the corresponding positions on the sealing surface of one of the ultrasonic horn and the anvil.
Haman discloses wherein in the lateral sealing step (via roller; 22), the first edge of the sealing tape (tape; 20) and a portion of the material (portion; 2) which overlaps the first edge (Figure 6), and a second edge of the sealing tape (tape; 20) opposite from the first edge and a portion of the material (portion; 4) which overlaps the second edge (Figure 6), are pressed by pressing protrusions formed at the corresponding positions on the sealing surface (see annotated Figure 5 below).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify the anvil disclosed by Kume to include pressing protrusions for pressing a first edge and second edge of the sealing tape. Doing so, would provide a very strong, bonded, sealed, waterproof joint, as recognized by Haman (col. 3, lines 70-73).

    PNG
    media_image3.png
    426
    504
    media_image3.png
    Greyscale

Regarding claim 12, Ricco, as modified by Kume and Haman, discloses the manufacturing method for a content filling container according to claim 11, wherein each pressing protrusion has a ridge-like shape extending in the length direction of the sealing surface (see annotated Figure 5 above).
Haman does not provide dimensions, specifically wherein the pressing protrusions have a length of 1 to 5 mm, a thickness of 0.1 to 0.6 mm, and a protruding height of 0.1 to 0.5 mm. 
However, it would have been an obvious matter of design choice to size the pressing protrusions to be large enough to withstand the pressure applied, while utilizing minimal space, since such a modification would have involved a mere change in the size of a component. A change is size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1995). In addition, the claimed dimensions of the pressing protrusions would not perform differently that the pressing protrusions in the prior art, and therefore it is not patentably distinct.


Claims 1, 3-4, 7, 9-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US2020/0216204 (Ricco) in view of US2018/0186087 (Yuhara). 
Regarding claim 1, Ricco discloses a filling packaging machine comprising: 
a tape attachment device (a strip application apparatus; 10) for attaching a sealing tape (sealing strip; 11) to one end of one surface of a web-like packaging material (first longitudinal edge; 19 of longitudinal portion; 27) such that the sealing tape partly protrudes outside the packaging material in the width direction (“sealing strip 11 projecting laterally from longitudinal edge 19”; [0075])(Figure 3); 
a vertical sealing device (pressure assembly exerts mechanical force on overlapping edges 19 and 20 to ensure sealing along seam”; [0064]) for vertically sealing both ends of the web-like packaging material such that they overlap with each other by a predetermined width to form a tubular packaging material (“a control device adapted to at least determine a correct alignment or a misalignment of sealing strip with respect to wed”; [0076]) and to attach a protruding portion of the sealing tape to an inner surface of the tubular packaging material so that it can cover an inner step of the overlapping portion (Figure 2); and 
a lateral sealing device (seals portions 6 – sealing device not shown in Figures) for laterally sealing the tubular packaging material (Figure 1), filled with contents, at an interval corresponding to the length of one container (“a typical package obtained by packaging machine comprises a pair of transverse seal portions 6, i.e. one seal portion at upper portion of package and another seal portion at a lower portion of package”; [0043]), 
wherein the tape attachment device (a strip application apparatus; 10) attaches a predetermined-width portion of the sealing tape to the one end of the one surface (first longitudinal edge 19; of longitudinal portion; 27) of the web-like packaging material in such a manner that a first edge of both edges of the sealing tape (sealing strip; 11), which is to be located on an overlapping portion side of the sealing tape when viewed from the inner step of the overlapping portion, will be disposed at a position displaced from an outer step of the overlapping portion when viewed in the thickness direction of the tubular packaging material (see annotated Figure 2 below)(the first edge on the overlapping portion side is displaced from the outer step via the thickness of longitudinal portion 27 when viewed in the thickness direction).
Ricco does not disclose wherein the lateral sealing device including an ultrasonic horn and an anvil which are openably/closably provided on opposite sides of the tubular packaging material, and have sealing surfaces facing each other and extending in a direction perpendicular to the length direction of the tubular packaging material, and having an absorption portion, formed in the sealing surface of one of the ultrasonic horn and the anvil, for absorbing steps formed between the overlapping portion and the other portion.
Yuhara discloses wherein the lateral sealing device (ultrasonic sealing apparatus)(Figure 1)  including an ultrasonic horn (horn; 5)(“an ultrasonic oscillator provides mechanical vibrations to the horn”; [0026]) and an anvil (anvil; 7) which are openably/closably provided on opposite sides of the tubular packaging material (“the horn cooperates with the anvil to sandwich the tubular material there between”; [0026]), and have sealing surfaces facing each other and extending in a direction perpendicular to the length direction of the tubular packaging material (Figure 1), and having an absorption portion (step; 23), formed in the sealing surface of one of the ultrasonic horn and the anvil (“the step 23 and grooves  are processed into a shape through a process of cutting the surface of the anvil “; [0037]), for absorbing steps formed between the overlapping portion and the other portion (“the step abutting with the entire overlap part R enables uniform application of pressure to the overlap part R. The configuration can reduce the probability of the contents leaking, without impairing the appearance of the package”; [0061]).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify to lateral sealing device of Ricco to include the anvil and horn of Yuhara. An anvil with an absorption portion would provide a uniform pressure to the overlap thereby preventing leaking of the contents in the package, as disclosed by Yuhara.

                            
    PNG
    media_image4.png
    677
    637
    media_image4.png
    Greyscale

Regarding claim 3, Ricco, as modified by Yuhara, disclose the filling packaging machine according to claim 1, Yuhara further discloses wherein the tape attachment device attaches a predetermined-width portion of the sealing tape (tape; 31)(Figure 3C) to the one end of the one surface of the web-like packaging material in such a manner that the first edge of the sealing tape will be disposed at a position which is displaced by 0.5 to 3 mm from the outer step of the overlapping portion in a direction toward the inner step of the overlapping portion (see annotated Figure 5 below) Note: The exact dimension of the displacement is not shown in the Figure, however, the displacement appears to be close if not equivalent to the distance shown by t which is 0.5-5mm.  Further per MPEP 2144.05(I), “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)” and in this instance, the range of the tape displacement shown by Yuhara clearly ranges a distance that overlaps the claimed range and even though the ranges may differ, the differences are not patentably distinguishable from one another.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify to lateral sealing device of Ricco to include the anvil and horn of Yuhara. An anvil with an absorption portion would provide a uniform pressure to the overlap thereby preventing leaking of the contents in the package, as disclosed by Yuhara.

    PNG
    media_image5.png
    669
    1040
    media_image5.png
    Greyscale

Regarding claim 4, Ricco, as modified by Yuhara, discloses the filling packaging machine according to claim 1, Ricco further discloses wherein the sealing tape (sealing strip; 11) has a width which is 1 to 10 times the width of the overlapping portion (the strip 11 completely covers the overlapping portion and extends onto longitudinal portion 31, therefore the strip is at least 1 times the width of the overlapping portion, as shown in Figure 2).
Regarding claim 7, Ricco discloses a manufacturing method for a content filling container, comprising:
a tape attachment step (via strip application apparatus; 10) for attaching a sealing tape (sealing strip; 11) to one end of one surface of a web-like packaging material (first longitudinal edge; 19 of longitudinal portion; 27) such that the sealing tape partly protrudes outside the packaging material in the width direction (“sealing strip 11 projecting laterally from longitudinal edge 19”; [0075])(Figure 3); 
a vertical sealing step (pressure assembly exerts mechanical force on overlapping edges 19 and 20 to ensure sealing along seam”; [0064]) for vertically sealing both ends of the web-like packaging material such that they overlap with each other by a predetermined width to form a tubular packaging material (“a control device adapted to at least determine a correct alignment or a misalignment of sealing strip with respect to wed”; [0076]) and to attach a protruding portion of the sealing tape to an inner surface of the tubular packaging material so that it can cover an inner step of the overlapping portion (Figure 2); and 
a lateral sealing step (seals portions 6 – sealing device not shown in Figures) for laterally sealing the tubular packaging material (Figure 1), filled with contents, at an interval corresponding to the length of one container (“a typical package obtained by packaging machine comprises a pair of transverse seal portions 6, i.e. one seal portion at upper portion of package and another seal portion at a lower portion of package”; [0043]), 
wherein in the tape attachment step (a strip application apparatus; 10) a predetermined-width portion of the sealing tape is attached to the one end of the one surface (first longitudinal edge; 19 of longitudinal portion; 27) of the web-like packaging material in such a manner that a first edge of both edges of the sealing tape, which is to be located on an overlapping portion side of the sealing tape when viewed from the inner step of the overlapping portion, will be disposed at a position displaced from an outer step of the overlapping portion when viewed in the thickness direction of the tubular packaging material (see annotated Figure 2 below)(the first edge on the overlapping portion side is displaced from the outer step via the thickness of longitudinal portion 27 when viewed in the thickness direction).
Ricco does not disclose wherein the lateral sealing device including an ultrasonic horn and an anvil which are openably/closably provided on opposite sides of the tubular packaging material, and have sealing surfaces facing each other and extending in a direction perpendicular to the length direction of the tubular packaging material, and having an absorption portion, formed in the sealing surface of one of the ultrasonic horn and the anvil, for absorbing steps formed between the overlapping portion and the other portion.
Yuhara discloses wherein the lateral sealing device (ultrasonic sealing apparatus)(Figure 1)  including an ultrasonic horn (horn; 5)(“an ultrasonic oscillator provides mechanical vibrations to the horn”; [0026]) and an anvil (anvil; 7) which are openably/closably provided on opposite sides of the tubular packaging material (“the horn cooperates with the anvil to sandwich the tubular material there between”; [0026]), and have sealing surfaces facing each other and extending in a direction perpendicular to the length direction of the tubular packaging material (Figure 1), and having an absorption portion (step; 23), formed in the sealing surface of one of the ultrasonic horn and the anvil (“the step 23 and grooves  are processed into a shape through a process of cutting the surface of the anvil “; [0037]), for absorbing steps formed between the overlapping portion and the other portion (“the step abutting with the entire overlap part R enables uniform application of pressure to the overlap part R. The configuration can reduce the probability of the contents leaking, without impairing the appearance of the package”; [0061]).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify to lateral sealing device of Ricco to include the anvil and horn of Yuhara. An anvil with an absorption portion would provide a uniform pressure to the overlap thereby preventing leaking of the contents in the package, as disclosed by Yuhara.

                            
    PNG
    media_image4.png
    677
    637
    media_image4.png
    Greyscale


Regarding claim 9, Ricco, as modified by Yuhara, discloses the manufacturing method for a content filling container according to claim 7, Yuhara further discloses wherein in the tape attachment step, a predetermined-width portion of the sealing tape (tape; 31)(Figure 3C) is attached to the one end of the one surface of the web-like packaging material in such a manner that the first edge of the sealing tape will be disposed at a position which is displaced by 0.5 to 3 mm from the outer step of the overlapping portion in a direction toward the inner step of the overlapping portion (see annotated Figure 5 above) Note: The exact dimension of the displacement is not shown in the Figure, however, the displacement appears to be close if not equivalent to the distance shown by t which is 0.5-5mm. Further per MPEP 2144.05(I), “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)” and in this instance, the range of the tape displacement shown by Yuhara clearly ranges a distance that overlaps the claimed range and even though the ranges may differ, the differences are not patentably distinguishable from one another.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify to lateral sealing device of Ricco to include the anvil and horn of Yuhara. An anvil with an absorption portion would provide a uniform pressure to the overlap thereby preventing leaking of the contents in the package, as disclosed by Yuhara.
Regarding claim 10, Ricco, as modified by Yuhara, discloses the manufacturing method for a content filling container according to claim 7, Ricco further discloses wherein the sealing tape (sealing strip; 11) has a width which is 1 to 10 times the width of the overlapping portion (the strip 11 completely covers the overlapping portion and extends onto longitudinal portion 31, therefore the strip is at least 1 times the width of the overlapping portion, as shown in Figure 2).
Regarding claim 13, Ricco, as modified by Yuhara, discloses a content filling container (sealed packages; 2)(Figure 1) manufactured by using the filling packaging machine according to claim 1.
Regarding claim 14, Ricco, as modified by Yuhara, discloses a content filling container (sealed packages; 2)(Figure 1) manufactured by the method according to claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
- US2010/0043352 (Hashimoto) discloses a longitudinal sealing mechanism applied to an overlap.
- WO2015093061 (Yasuda) discloses an ultrasonic sealing apparatus with a recessed portion for receiving overlap.
- US2020/0172278 (Gentili) discloses an anvil with protrusions for transversely sealing a tube.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOY N SANDERS whose telephone number is (571)272-6668. The examiner can normally be reached 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.N.S./Examiner, Art Unit 3731                                                                                                                                                                                                        
/JOSHUA G KOTIS/Examiner, Art Unit 3731